Judgment, Supreme Court, New York County (Franklin Weissberg, J., at plea; Michael Obús, J., at sentencing), rendered June 11, 1995, convicting defendant of three counts of attempted kidnapping in the first degree, and sentencing him to two concurrent terms of 5 to 15 years and a third term of 5 to 15 years to run consecutive to the other two terms, unanimously affirmed.
Defendant’s claim that the trial court failed to consider him for youthful offender status is not preserved for appellate review and we decline to reach it. Were we to do so, we would note that the record indicates that defendant was aware that his age would not entitle him to a reduced sentence and that the heinous nature of his claim precluded such relief. Defendant’s remaining contentions are without merit. Concur—Murphy, P. J., Milonas, Rosenberger, Wallach and Andrias, JJ.